DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The previous rejection over Johansen (US 2015/0086675 A1) has been withdrawn in light of applicant’s Declaration filed March 18, 2021.
	
The closest prior art is Johansen. Johansen teaches a fermented dairy composition comprising milk and a mutant Streptococcus thermophilus strain that acidifies milk and secretes glucose due to a mutation in the glucokinase gene to give a dairy product improved natural sweetness ([0019]-[0020]). The instant specification states that the claimed strain has sweetening properties and milk acidification properties, such as post-acidification of fermented milk products. The prior art, however, fails to specifically disclose the claimed strain, wherein the Streptococcus thermophilus strain is deposited at CNCM under reference number CNCM 1-5030 and/or CNCM 1-4992. 

	Therefore, the Declaration shows how the claimed Streptococcus thermophilus strain deposited at CNCM under reference number CNCM 1-5030 and/or CNCM 1-4992 is genotypically and phenotypically distinct from the strains disclosed in the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Rejoinder

Claims 1-2, 4-5, 10-11 and 14-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9 and 12-13, directed to the process of making or using an allowable product, previously withdrawn from claims 8-9 and 12-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Conclusion
Claims 1-2, 4-5 and 8-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791